The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order denying petitioner’s motion to direct the board of elections to accept the petitions and certificates of designation designating Morris Ornstein as a candidate for the Democratic nomination for the public office of sheriff of Kangs county and Herman M. Frank as a candidate for the Democratic nomination for the public office of register of Kangs county, and to have the names of said persons printed and included in the Democratic primary ballots in connection with the primary election to be held on September 17, 1935, affirmed, without costs. No opinion. Lazansky, P. J., Young, Tompkins and Johnston, JJ., concur.